Citation Nr: 0503974	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  02-01 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
March 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The veteran waived his right to a hearing before a Veterans 
Law Judge of the Board.  See appeal to the Board, VA Form 9.  
In July 2003, the veteran testified at a hearing before the 
Decision Review Officer of the RO.  The RO hearing transcript 
is of record.


FINDING OF FACT

The veteran's hypertension and coronary artery disease 
occurred due to his service-connected PTSD.


CONCLUSION OF LAW

The veteran's hypertension and coronary artery disease are 
proximately due to, or are the consequence of, service-
connected PTSD.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws and Regulations - Service Connection 

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder.  38 C.F.R. § 3.310(a) (2004).  Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to, or the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability - but only that degree - over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

II.  Evidence and Analysis

The veteran served on active duty from September 1966 to 
March 1968, and a portion of this period (about six and one-
half months) was served in the Republic of Vietnam.  See Form 
DD 214.  Service connection was established for PTSD in a 
November 2000 rating decision, and a seventy (70) percent 
disability evaluation was assigned therefor, effective in 
July 1999.  The veteran maintains that his hypertension and 
coronary artery disease are directly attributable to stress 
arising from military service, and that these cardiovascular 
diseases therefore should be service-connected as secondary 
to PTSD.        

The veteran's service medical records are completely devoid 
of any complaints of, or treatment for, hypertension, 
coronary artery disease, or any other cardiovascular problem.  
It is noted that the veteran's enlistment medical examination 
report, dated in May 1966, and his separation medical 
examination report, dated in March 1968, indicate normal 
clinical findings for the chest, heart, and the vascular 
system.       

The post-service record, which includes both private and VA 
medical records, is voluminous, and amply demonstrates 
diagnoses of, and treatment for, hypertension and coronary 
artery disease.  Medical evidence dated from the early 1990s 
forward indicates that the veteran has coronary artery 
disease, hypertension, and a history of cardiovascular 
problems dating from the mid 1980s forward, which includes 
myocardial infarctions, angina, and bypass surgery in 1994.   

Whether a service-connected disorder has aggravated a 
nonservice-connected disorder is a medical issue in the 
province of individuals qualified to opine on aggravation by 
virtue of training, education, or other specialized 
knowledge.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997) (In general, evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation alone is competent.); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over time when such symptomatology is 
within the purview of, or may be readily recognized by, lay 
persons; however, lay evidence is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.).

Medical evidence of record specifically addressing the issue 
of etiology of the claimed cardiovascular problems consists 
of the VA compensation and pension (C&P) medical examination 
report and several private cardiologists' letters.  First, 
the VA C&P examination report, issued by two VA doctors in 
June 2001 after a review of the veteran's medical history as 
documented in the claims folder, indicates that "it would be 
impossible to say that [the veteran's nonservice-connected 
coronary artery disease] was aggravated or caused by service 
connected PTSD without speculation."

In contrast, several private physicians have opined that 
there likely is a link between service-connected PTSD and 
cardiovascular problems.  In particular, the records contain 
numerous statements from Dr. V.Q.N., a cardiologist who 
reportedly has treated the veteran for heart problems, 
submitted in support of the veteran's claim.  In a January 
2001 statement, Dr. V.Q.N. indicated that the veteran's PTSD 
"does contribute to his coronary artery disease and causes 
him to have angina symptoms."  As bases to support his 
opinion, Dr. V.Q.N. opined in May 2001 and in August 2001 
that the veteran's coronary artery disease appeared to have 
progressed despite several procedures, including surgical 
intervention, and stated that the psychiatric problems 
"appeared to contribute to and exacerbate his progression of 
his coronary artery disease causing angina in addition to 
initially contributing to his coronary artery disease prior 
to 6/99."  In October 2001, Dr. V.Q.N. wrote that, "being 
fully aware of the [veteran's] past and current history . . . 
his hypertension is severely aggravated by his [PTSD] and has 
been there for many years."  In a letter received in 
November 2002 and in a June 2003 letter, Dr. V.Q.N. wrote 
that the veteran has had "strong reactions both physically 
and mentally to dreams of his past experiences and 
flashbacks" and that "health manuals" amply document that 
mental stress "excites" or "stimulates" the sympathetic 
nervous system, leading to hypertension.  Finally, in 
response to the RO's request to provide the medical basis for 
the opinion, and other information, Dr. V.Q.N. stated in 
January 2004 that the veteran's "cardiovascular disease and 
high blood pressure occurred due to post traumatic stress 
disorder condition."  

Other medical opinions submitted to support the veteran's 
claim include a March 2002 statement from Dr. J.G., another 
cardiologist then practicing with Dr. V.Q.N. Dr. J.G. wrote 
that the veteran's hypertension is "severely aggravated" by 
PTSD.  Also, in February 2001, Dr. S.T.P. stated that PTSD 
"could contribute to and exaggerate [the veteran's] coronary 
artery disease." 


One the one hand, two VA physicians have stated that it is 
impossible to relate the veteran's coronary artery disease to 
his service-connected PTSD without speculation.  The Board 
notes that speculative or conjectural medical opinions cannot 
support a determination of service connection.  See 38 
U.S.C.A. § 5107(b); (West 2002); 38 C.F.R. § 3.102 (2004).  
See also Davis v. West, 13 Vet. App. 178, 185 (1999) (any 
medical nexus between the veteran's in-service radiation 
exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia was deemed speculative); (Bloom 
v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that the veteran's experiences as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition was found too speculative 
to provide medical nexus evidence to "well-ground" a cause 
of death claim); Winsett v. West, 11 Vet. App. 420, 424 
(1998) (physician's opinion in cause-of-death case that list 
of conditions submitted by appellant might be related to 
exposure to Agent Orange was found speculative when the 
physician also indicated that "it is just as likely that 
they could have another cause"), aff'd, 217 F.3d 854 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 1193 (2000).  

On the other hand, there also are opinions of several private 
doctors -- including the veteran's treating cardiologists -- 
who have opined that there likely is a link between the 
veteran's PTSD and his cardiovascular problems, and more 
specifically, that PTSD aggravates cardiovascular problems.  
Finally, Dr. V.Q.N. stated that the veteran's cardiovascular 
disease and high blood pressure are due to the veteran's 
PTSD.  The Board acknowledges that some of these opinions - 
including the January 2004 opinion by Dr. V.Q.N. - are 
somewhat conclusory and do not fully explain the bases for 
the opinion.  

Nonetheless, the Board also recognizes that, while these 
opinions are somewhat conclusory, they also are the product 
of the veteran's treating physicians - heart specialists - 
who presumably have substantial first-hand knowledge of the 
veteran's medical history.  In particular, the record 
indicates that the veteran has seen Dr. V.Q.N. numerous times 
for cardiovascular treatment.  


The Borad acknowledges that two VA physicians have asserted 
that it would be speculative to associate the veteran's 
coronary artery disease with his PTSD.  They did not, 
however, consider the later opinions submitted to support the 
veteran's claim or explain why such opinions would be 
speculative.  As there are no medical opinions of record that 
rule out the relationship between the veteran's service-
connected PTSD and his coronary artery disease and 
hypertension, and several medical opinions to the effect that 
there is a relationship, the Board concludes that the 
evidence for, and against, secondary service connection for 
the claimed disorders is in relative balance.  Therefore, the 
Board resolves reasonable doubt against service connection in 
the veteran's favor to grant service connection for 
hypertension and coronary artery disease.  See 38 C.F.R. 
§ 3.102. 

III.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as is the case here, as 
well as any claim not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) not of record necessary to substantiate the claim; 
(3) that VA will seek to provide; and (4) that the claimant 
is expected to provide.  See id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice is to be 
provided before the issuance of the initial unfavorable 
rating decision of the agency of original jurisdiction (AOJ) 
from which the appeal arises.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes a decision of the U. 
S. Court of Appeals for the Federal Circuit that invalidated 
a regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
As the decision herein has resolved the claim in the 
veteran's favor as to both claimed cardiovascular disorders, 
it is evident that sufficient development of the record has 
occurred to result in such a decision.  Accordingly, no 
further discussion as to VA's compliance with notice and 
assistance duties is necessary.
  

ORDER

Service connection for coronary artery disease, claimed as 
secondary to service-connected PTSD, is granted.

Service connection for hypertension, claimed as secondary to 
service-connected PTSD, is granted.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


